DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               JENELLE WEST,
                                  Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                                No. 4D19-793

                                [May 9, 2019]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Andrew L. Siegel,
Judge; L.T. Case No. 14-9062CF10A.

  Jenelle West, Florida City, pro se.

  No appearance for appellee.

PER CURIAM.

  Affirmed.

WARNER, FORST and KUNTZ, JJ., concur.

                           *          *          *

  Not final until disposition of timely filed motion for rehearing.